Citation Nr: 1631196	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-25 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for migraine headaches.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability.

4.  Entitlement to service connection for gout, to include as secondary to service-connected right knee disability.

5.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected right knee disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for obstructive sleep apnea.

8.  Entitlement to service connection for a respiratory or nasal disability manifested as difficulty breathing (other than obstructive sleep apnea).

9.  Entitlement to a rating in excess of 20 percent for service-connected right knee degenerative joint disease (DJD).

10.  Entitlement to a rating in excess of 20 percent for service-connected right knee instability.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to November 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009, October 2009, and May 2010 rating decisions of the North Little Rock, Arkansas Department of Veteran Affairs (VA) Regional Office (RO).  

Although the Board notes that the Veteran timely initiated an appeal of a March 2009 rating decision denying a TDIU rating (by filing an October 2009 notice of disagreement) and a statement of the case (SOC) addressing that matter has not been issued, remand for corrective action is not necessary in this case as the Board may take direct jurisdiction of that claim as part and parcel of the increased rating claims already on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

In addition, while the Veteran originally sought service connection for depression only, the record reflects notations suggesting additional psychiatric disabilities (such as mood disorder, personality disorder, and anxiety).  Therefore, that issue has been recharacterized to afford the Veteran the broadest possible scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).


FINDING OF FACT

By March 2016 correspondence, prior to the promulgation of a decision in these matters, the Veteran indicated he wished to withdraw all claims on appeal; there are no questions of fact or law remaining in these matters.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the Veteran has withdrawn all claims on appeal, there is no reason to belabor the impact of the VCAA; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

Here, the Veteran submitted a March 2016 correspondence, prior to the promulgation of an appeal in these matters, expressing his intent to withdraw "all of [his] appeals."  Consequently, the Board finds that there are no further errors of fact or law remaining to be considered, and the Board does not have further jurisdiction to consider an appeal in these matters.  The appeal must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


